Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 1 of 16 PageID #: 1643



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

  SANDY C., 1                                )
                                             )
                             Plaintiff,      )
                                             )
                          v.                 )                   No. 4:19-cv-00268-JMS-DML
                                             )
  ANDREW M. SAUL, Commissioner of the Social )
  Security Administration,                   )
                                             )
                             Defendant.      )

                     ENTRY REVIEWING THE COMMISSIONER'S DECISION

         In January 2015, Sandy C. protectively filed for supplemental security income ("SSI") from

  the Social Security Administration ("SSA"), alleging a disability onset date of December 29, 2014.

  [Filing No. 9-5 at 1-9.] Her application was denied initially on March 18, 2015 and upon

  reconsideration on June 2, 2015. [Filing No. 9-4 at 6-9; Filing No. 9-4 at 15-21.] A hearing was

  held before Administrative Law Judge Aubri Masterson on March 15, 2017. [Filing No. 9-2 at

  45-79.] She issued a decision on May 17, 2017, concluding that Sandy C. was not entitled to

  benefits. [Filing No. 9-2 at 19-37.] The Appeals Council denied review on April 17, 2018. [Filing

  No. 9-2 at 2-4.]

         Sandy C. filed a civil action on May 22, 2018, which was remanded by agreement of the

  parties on November 14, 2018. [See Filing No. 1 and Filing No. 22 in Sandy C. v. Berryhill, Case

  No. 4:18-cv-00089-TWP-DML.] On remand, ALJ Robert Flynn ("the ALJ") held a hearing on

  August 1, 2019. [Filing No. 9-16 at 36-79.] On October 8, 2019, the ALJ issued a decision


  1
    To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to use
  only the first name and last initial of non-governmental parties in its Social Security judicial review
  opinions.
                                                    1
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 2 of 16 PageID #: 1644




  concluding that Sandy C. has been disabled since her 55th birthday in 2019, but was not disabled

  before then. [Filing No. 9-15 at 7-25.] On December 12, 2019, Sandy C. timely filed this civil

  action asking the Court to review the denial of benefits prior to her 55th birthday, according to 42

  U.S.C. § 1383(c)(3). [Filing No. 1.]

                                                 I.
                                         STANDARD OF REVIEW

            "The Social Security Act authorizes payment of disability insurance benefits . . . to

  individuals with disabilities." Barnhart v. Walton, 535 U.S. 212, 214 (2002). "The statutory

  definition of ‘disability' has two parts. First, it requires a certain kind of inability, namely, an

  inability to engage in any substantial gainful activity. Second, it requires an impairment, namely,

  a physical or mental impairment, which provides reason for the inability. The statute adds that the

  impairment must be one that has lasted or can be expected to last . . . not less than 12 months." Id.

  at 217.

            When an applicant appeals an adverse benefits decision, this Court's role is limited to

  ensuring that the ALJ applied the correct legal standards and that substantial evidence supports the

  ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For the

  purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a reasonable mind

  might accept as adequate to support a conclusion." Id. (quotation omitted).

            The ALJ must apply the five-step inquiry set forth in 20 C.F.R. § 404.1520(a)(4)(i)-(v),

  evaluating the following, in sequence:

            (1) whether the claimant is currently [un]employed; (2) whether the claimant has a
            severe impairment; (3) whether the claimant's impairment meets or equals one of
            the impairments listed by the [Commissioner]; (4) whether the claimant can
            perform her past work; and (5) whether the claimant is capable of performing work
            in the national economy.




                                                    2
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 3 of 16 PageID #: 1645




  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted) (alterations in original). 2

  "If a claimant satisfies steps one, two, and three, she will automatically be found disabled. If a

  claimant satisfies steps one and two, but not three, then she must satisfy step four. Once step four

  is satisfied, the burden shifts to the [Commissioner] to establish that the claimant is capable of

  performing work in the national economy." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).

         After Step Three, but before Step Four, the ALJ must determine a claimant's residual

  functional capacity ("RFC") by evaluating "all limitations that arise from medically determinable

  impairments, even those that are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009).

  The ALJ uses the RFC at Step Four to determine whether the claimant can perform her own past

  relevant work and if not, at Step Five to determine whether the claimant can perform other work.

  See 20 C.F.R. § 404.1520(iv), (v). The burden of proof is on the claimant for Steps One through

  Four; only at Step Five does the burden shift to the Commissioner. See Clifford, 227 F.3d at 868.

         If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

  decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

  decision is not supported by substantial evidence, a remand for further proceedings is typically the

  appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005).

  However, courts have the statutory power to affirm, reverse, or modify the SSA's decision, with

  or without remanding the case for further proceedings, and this power includes the ability to

  remand the case with instructions for the Commissioner to calculate and award benefits to the

  applicant. Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (citing 42 U.S.C. § 405(g)). "An

  award of benefits is appropriate, however, only if all factual issues involved in the entitlement



  2
    The Code of Federal Regulations contains separate sections relating to disability insurance
  benefits ("DIB") and SSI that are identical in most respects relevant to this case. For the sake of
  simplicity, this Entry generally contains citations to DIB sections only.
                                                   3
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 4 of 16 PageID #: 1646




  determination have been resolved and the resulting record supports only one conclusion—that the

  applicant qualifies for disability benefits." Id.

                                                      II.
                                             BACKGROUND

         Sandy C. was 50 years of age on her alleged onset date. [See Filing No. 9-5 at 2.] She has

  a ninth-grade education and previously worked as a janitor. [Filing No. 9-2 at 51.] 3

         The ALJ followed the five-step sequential evaluation set forth by the Social Security

  Administration in 20 C.F.R. § 404.1520(a)(4) and ultimately concluded Sandy C. was not disabled

  prior to March 6, 2019, but became disabled as of that date. [Filing No. 9-15 at 7-25.] Specifically,

  the ALJ found as follows:

         •   At Step One, Sandy C. had not engaged in substantial gainful activity 4 since
             January 22, 2015, the date she applied for benefits. [Filing No. 9-2 at 21.]

         •   At Step Two, Sandy C. has had the following severe impairments since January
             22, 2015: "degenerative disc disease of the thoracic and lumbar-sacral spine;
             thoracic and lumbar-sacral neuritis; sciatica; cervical, thoracic and lumbar spine
             segmental dysfunction; osteoarthritis of the bilateral knees; complex regional
             pain syndrome/regional pain syndrome of the right upper extremity; chronic
             pain syndrome; fibromyalgia; myofascial pain syndrome; myalgia/myositis;
             fibromyositis; left foot calcaneal exostosis-status post excision; bilateral plantar
             fasciitis; left Achilles tendonitis; gout; obesity; diabetes mellitus;
             hypothyroidism; hypertension; hyperlipidemia; angina; diverticulosis; Crohn's
             disease; hiatal hernia; gastroesophageal reflux disease; obstructive sleep apnea;
             insomnia; migraine; endometrial disorder; ovarian cys[t]; major depressive
             disorder; bipolar disorder; generalized anxiety disorder; panic disorder; and
             post-traumatic stress disorder." [Filing No. 9-15 at 11-12.]

         •   At Step Three, she did not have an impairment or combination of impairments
             that met or medically equaled the severity of one of the listed impairments.
             [Filing No. 9-15 at 12-15.]

  3
   The relevant evidence of record is amply set forth in the parties' briefs and need not be repeated
  here. Specific facts relevant to the Court's disposition of this case are discussed below.
  4
    Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
  significant physical or mental activities) and gainful (i.e., work that is usually done for pay or
  profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).
                                                      4
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 5 of 16 PageID #: 1647




        •   After Step Three but before Step Four, Sandy C. had the RFC "to perform a
            range of light work as defined in 20 CFR 416.967(b), with the following
            limitations: she can occasionally lift up to 20 pounds, frequently lift or carry
            up to 10 pounds, stand/walk for approximately 6 hours per 8-hour workday, sit
            for approximately 6 hours per 8-hour workday, with a 15-minute break every 2
            hours and a 30-minute lunch break. The claimant can occasionally push/pull
            within the above-weight restrictions and occasionally operate foot controls. In
            addition, she cannot climb ladders, ropes or scaffolds, but can occasionally
            climb ramps or stairs. She cannot balance on narrow, slippery, or moving
            surfaces or terrain. She can occasionally stoop and crouch, but cannot kneel or
            crawl. With respect to her right upper extremity, she can only occasionally
            reach overhead, and frequently reach in other directions. Similarly,
            with…respect to her right upper extremity, she can only frequently handle,
            finger and feel objects. Further, the claimant must avoid concentrated exposure
            to extreme cold, wetness, dampness, or humidity. She must avoid all exposure
            to hazards, such as unprotected heights, the use of moving machinery,
            machinery with moving parts, or commercial driving. She cannot work
            outdoors, and is limited to work environments that would not expose her to
            more than a moderate level of noise, such as typically found in a business office,
            department store or light traffic. Moreover, the claimant is limited to work that
            involves simple, routine and repetitive tasks; performed in a low stress
            environment, defined as free of fast-paced production requirements, involves
            only simple work-related decisions, few – if any – workplace changes, no
            interaction with the general public, and no more than occasional and superficial
            (no tandem tasks or team work) interaction with co-workers and supervisors."
            [Filing No. 9-15 at 15-23.]

        •   At Step Four, Sandy C. was unable to perform any past relevant work since
            December 29, 2014, her alleged onset date. [Filing No. 9-15 at 23.]

        •   At Step Five, considering Sandy C.'s age, education, work experience, and
            RFC, there were jobs that existed in significant numbers in the national
            economy that Sandy C. could have performed prior to March 6, 2019, including
            merchandise marker, mail sorter, and router. [Filing No. 9-15 at 24.] The ALJ
            also concluded that Sandy C.'s age category changed on March 6, 2019 (the day
            before her 55th birthday), and that, considering her age, education, work
            experience, and RFC, there are no jobs that exist in significant numbers in the
            national economy that Sandy C. could perform after March 6, 2019. [Filing
            No. 9-15 at 24-25.]




                                                  5
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 6 of 16 PageID #: 1648




                                                  III.
                                              DISCUSSION

         Sandy C. requests that the Court reverse the denial of her claim for benefits for the period

  from her application date (January 22, 2015) to her 55th birthday (March 7, 2019) because the ALJ

  erred on remand by: (1) not accounting for the consultative psychologist's finding that Sandy C.

  "may have difficulty attending, concentrating, and completing simple tasks due to depressive and

  anxious difficulties" in the RFC or in the hypothetical questions to the vocational expert ("VE");

  and (2) not fully accounting for the finding that Sandy C. has moderate difficulties with

  concentration, persistence, or pace in the RFC or in the hypothetical questions to the VE. [Filing

  No. 11 at 16-30.] The Court addresses each argument in turn.

         A. Failure to Account for the Consultative Psychologist's Finding
         Sandy C. argues that Dr. Dawn Doup found that Sandy C. "should not have difficulty being

  able to learn, remember, and comprehend simple instructions," but also found that she "may have

  difficulty attending, concentrating, and completing simple tasks due to depressive and anxious

  difficulties." [Filing No. 11 at 17-18.] Sandy C. points out that the ALJ also noted that Dr. Doup's

  opinion was "somewhat vague, but appears generally based on and consistent with signs and

  findings on evaluation as well as the record as a whole, including [Sandy C.'s] own reports of

  functioning." [Filing No. 11 at 18.] Sandy C. argues that the ALJ's statement that Dr. Doup's

  opinion was "accommodated by the mental limitations in the…RFC, including simple, routine,

  repetitive tasks…" is not accurate. [Filing No. 11 at 18.] She contends that limiting her to "simple,

  routine and repetitive tasks; performed in a low stress environment, defined as free of fast-paced

  production requirements, involv[ing] only simple work-related decisions, few – if any – workplace

  changes" did not account for Dr. Doup's opinion because: (1) "it is not evident how those additional

  comments solve [her] difficulties with concentrating on, attending to, and completing even simple


                                                   6
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 7 of 16 PageID #: 1649




  tasks"; (2) the ALJ did not explain how the RFC might address those limitations; and (3) "any

  explanation that the Commissioner might offer in his brief will be improper post hoc reasoning

  and cannot be considered by the Court." [Filing No. 11 at 19-20.] Finally, Sandy C. points to an

  exchange during her hearing with the ALJ, in which the VE testified that if Sandy C. were only

  able to complete simple tasks 80% of the time, there would not be any jobs available to her. [Filing

  No. 11 at 20-21.] She states that, on remand, "the ALJ will need to determine how much trouble

  [she] has doing those things, and then include that determination in the RFC assessment and the

  hypothetical questions to the VE." [Filing No. 11 at 20-21.]

           The Commissioner argues that the ALJ "reasonably gave the most probative weight

  to…Dr. Doup," and that "Dr. Doup's limits were substantially accommodated by the ALJ's mental

  residual functional capacity limits." [Filing No. 12 at 8.] The Commissioner points to Dr. Doup's

  finding that Sandy C. "should not have difficulty being able to learn, remember, and comprehend

  simple instructions." [Filing No. 12 at 9.] As for Dr. Doup's finding that Sandy C. "may have

  difficulty attending, concentrating, and completing simple tasks due to depressive and anxious

  difficulties," the Commissioner argues that the ALJ considered "additional records that showed

  intact concentration," and that the limits in the RFC "for a low stress work environment, free of

  fast-paced production requirements, involving only simple work-related decisions, and few if any

  workplace changes," adequately accommodated Sandy C. [Filing No. 12 at 9.] The Commissioner

  contends that Dr. Doup's findings were vague, that the ALJ "reasonably looked to the examination

  findings and opinions as a whole, as well as other record evidence, when assessing [Sandy C.'s]

  mental functional capacity," and that Sandy C. "has not identified any specific, supported limits

  on mental functioning that were unreasonably omitted from the ALJ's decision." [Filing No. 12 at

  9-10.]



                                                   7
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 8 of 16 PageID #: 1650




         In her reply, Sandy C. argues that while the ALJ did not need to include Dr. Doup's findings

  verbatim in the RFC, he was required to include them to some extent. [Filing No. 13 at 4.] She

  reiterates her argument that the ALJ should have included in the RFC and the hypothetical

  questions to the VE that Sandy C. may have trouble attending to, concentrating on, and completing

  even simple tasks. [Filing No. 13 at 5.] Finally, she argues that the Commissioner contends that

  the ALJ did not err on this issue, but there is no dispute that if the ALJ did err, the error was

  material. [Filing No. 13 at 5.]

         The parties do not dispute that the ALJ gave great weight to Dr. Doup's findings.

  Accordingly, the ALJ was required to include the limitations that Dr. Doup identified in the

  questions to the VE and in Sandy C.'s RFC. Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014) ("As

  a general rule, both the hypothetical posed to the VE and the ALJ's RFC assessment must

  incorporate all of the claimant's limitations supported by the medical record…. This includes any

  deficiencies the claimant may have in concentration, persistence, or pace") (citations omitted);

  O'Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010) ("Our cases, taken together, suggest

  that the most effective way to ensure that the VE is apprised fully of the claimant's limitations is

  to include all of them directly in the hypothetical"); Indoranto v. Barnhart, 374 F.3d 470, 474 (7th

  Cir. 2004) ("If the ALJ relies on testimony from a [VE], the hypothetical question he poses to the

  VE must incorporate all of the claimant's limitations supported by medical evidence in the

  record").

         Specifically, "[a]mong the mental limitations that the VE must consider are deficiencies of

  concentration, persistence, or pace." Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015). Here,

  the ALJ included only the limitations set forth in the RFC in his hypothetical questions to the VE

  – he did not include Dr. Doup's finding that Sandy C. "may have difficulty attending,



                                                   8
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 9 of 16 PageID #: 1651




  concentrating, and completing simple tasks due to depressive and anxious difficulties." [Filing

  No. 9-16 at 69-71.] When Sandy C.'s counsel asked the VE whether adding to the ALJ's

  hypothetical questions the limitation that the individual "may have difficulty completing even

  simple tasks" would mean that the individual could "sustain any type of full-time, competitive

  work," the ALJ asked for clarification. [Filing No. 9-16 at 75.] The following exchange took

  place:

           ALJ:   What do you mean by difficulty completing simple tasks?

           ATTY: I guess that sometimes they're going to get completed on a timely manner
                 and sometimes they won't be. Is that specific enough?

           VE:    No. You have to define sometimes, quantify it for me if you could.

           BY THE ATTORNEY:

           Q:     Let's say that 80 percent of the time, they're able to complete simple tasks,
                  but 20 percent of the time, they're not.

           A:     Then, that would be work preclusive in unskilled work.

           Q:     Is there a cutoff number there as far as you're concerned?

           A:     Again, not being able to complete a task what's the reason for that? They
                  would be off task, so the 15 percent threshold.

  [Filing No. 9-16 at 75.] The ALJ did not seek to clarify this further, and the VE's answers indicate

  that there is a level at which an individual who may have difficulty completing even simple tasks

  could not work. [Filing No. 9-16 at 75 (VE acknowledging that if an individual could not complete

  simple tasks 80% of the time, they would not be able to perform the type of work outlined in the

  ALJ's hypothetical questions and the RFC).]

           The ALJ did not include Dr. Doup's findings in his hypothetical questions to the VE, and

  the VE's answers to Sandy C.'s counsel's questions indicate that including that finding may have




                                                    9
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 10 of 16 PageID #: 1652




  affected the VE's conclusions and, ultimately, the ALJ's determinations regarding Sandy C.'s RFC

  and her ability to work.

         The Court next considers whether the ALJ erred in failing to include Dr. Doup's findings

  in the RFC. The RFC limits Sandy C. to "work that involves simple, routine and repetitive tasks;

  performed in a low stress environment, defined as free of fast-paced production requirements,

  involv[ing] only simple work-related decisions, few – if any – workplace changes, no interaction

  with the general public, and no more than occasional and superficial (no tandem tasks or team

  work) interaction with co-workers and supervisors." [Filing No. 9-15 at 15.] But Seventh Circuit

  guidance indicates that this limitation does not account for Dr. Doup's finding that Sandy C. "may

  have difficulty attending, concentrating, and completing simple tasks due to depressive and

  anxious difficulties." In Varga, the Seventh Circuit noted that the limitation to "simple, routine,

  and repetitive tasks" refers to "'unskilled work,' which the regulations define as work that can be

  learned by demonstration in less than 30 days." 794 F.3d at 814 (citing 20 C.F.R. §§ 404.1568,

  404.1520). It went on to state that:

         [W]hether work can be learned in this manner is unrelated to the question of
         whether an individual with mental impairments – e.g., with difficulties maintaining
         concentration, persistence, or pace – can perform such work. For this reason, we
         have repeatedly rejected the notion that a hypothetical like the one here "confining
         the claimant to simple, routine tasks and limited interactions with others adequately
         captures temperamental deficiencies and limitations in concentration, persistence,
         and pace."

  Id. (quoting Yurt, 758 F.3d at 858-59).

         It is true that the RFC in this case goes a step further than limiting Sandy C. to simple,

  routine, and repetitive tasks. It also limits her to work "in a low stress environment, defined as

  free of fast-paced production requirements, involv[ing] simple work-related decisions, few – if any

  – workplace changes, no interaction with the general public, and no more than occasional and



                                                  10
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 11 of 16 PageID #: 1653




  superficial…interaction with co-workers and supervisors." [Filing No. 9-15 at 15.] But these

  limitations are not sufficient to account for Dr. Doup's finding that Sandy C. "may have difficulty

  attending, concentrating, and completing simple tasks due to depressive and anxious difficulties."

  See Varga, 794 F.3d at 814 (RFC that limited claimant to a job involving "simple, routine, or

  repetitive tasks in a work environment…free of fact paced production requirements, involving

  only simple work related decisions with few if any work place changes and no more than

  occasional interaction with coworkers or supervisors" did not adequately account for claimant's

  difficulties maintaining concentration, persistence, or pace which "were related to her diagnosed

  anxiety and depression, as well as her physical problems and pain").

         The Court finds that the ALJ's RFC did not adequately take into account Dr. Doup's finding

  that Sandy C. "may have difficulty attending, concentrating, and completing simple tasks due to

  depressive and anxious difficulties," and that the ALJ also erred by not accounting for that finding

  in his hypothetical questions to the VE. Accordingly, this matter must be remanded.

         B. Failure to Account for Difficulties With Concentration, Persistence, and Pace
         Sandy C. also argues that after finding that she had moderate limitations in concentrating,

  persisting, or maintaining pace, the ALJ failed to account for those limitations in the RFC or in the

  hypothetical questions to the VE. [Filing No. 11 at 21.] She asserts that generally limiting her to

  simple, routine tasks is not sufficient, unless the VE has "independently reviewed the medical

  record or heard testimony directly addressing the limitations in concentration, persistence, or

  pace," or where the ALJ has used "alternative phrasing [which] specifically excluded those tasks

  that someone with the claimant's limitations [in concentration, persistence, or pace] would be

  unable to perform." [Filing No. 11 at 23-24 (quotation and citation omitted).] Sandy C. asserts

  that the limitation to "no fast-paced production" does not sufficiently account for her difficulties

  with concentration, persistence, or pace, and that the ALJ did not include that limitation in the

                                                   11
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 12 of 16 PageID #: 1654




  hypothetical questions to the VE or define what "fast-paced production" means in any event.

  [Filing No. 11 at 29-30.]

         In his response, the Commissioner contends that Sandy C.'s argument that cases establish

  a "bright-line rule" indicating that her RFC is insufficient are distinguishable. [Filing No. 12 at

  11.] The Commissioner argues that no bright-line rule exists, and that "the [VE's] testimony

  addressed a hypothetical that contained all of Plaintiff's limitations, and identified jobs that existed

  in the regional and national economy." [Filing No. 12 at 12.] The Commissioner then points to

  cases in which he contends "the Seventh Circuit has affirmed ALJ decisions that included far fewer

  limits in the [VE's] hypothetical question." [Filing No. 12 at 12.] He asserts that the ALJ "provided

  enough of an explanation to trace the path of his reasoning with regard to Plaintiff's impairments

  to sufficiently connect the evidence to his conclusions." [Filing No. 12 at 12.]

         Sandy C. reiterates many of her arguments in her reply, and seeks to distinguish the cases

  relied upon by the Commissioner. [Filing No. 13 at 6-12.]

         The ALJ did not include in his hypothetical questions the finding that Sandy C. has

  moderate difficulties with concentrating, persisting, or maintaining pace. [See Filing No. 9-16 at

  69-71.] Instead, the ALJ's hypothetical questions limited the individual to "simple, routine and

  repetitive tasks performed in a low stress work environment defined as free of fast paced

  production requirements" and "involv[ing] only simple work-related decisions with few, if any,

  workplace changes." [Filing No. 9-16 at 70.]

         An ALJ need not use specific language, but the hypothetical questions must "orient the

  [VE] to the totality of a claimant's limitations," which include difficulties with concentration,

  persistence, or pace. Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018) (citing O'Connor-

  Spinner, 627 F.3d at 619). The Seventh Circuit has noted that, often, "employing terms like



                                                    12
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 13 of 16 PageID #: 1655




  'simple, repetitive tasks' on their own will not necessarily exclude from the [VE's] consideration

  those positions that present significant problems of concentration, persistence and pace."

  O'Connor-Spinner, 627 F.3d at 620. And while omitting the terms "concentration, persistence,

  and pace" from the hypothetical questions to the VE may be harmless "when it was manifest that

  the ALJ's alternative phrasing specifically excluded those tasks that someone with the claimant's

  limitations would be unable to perform," id. at 619, that is not the case here. The limitations the

  ALJ included in the hypothetical questions to the VE do not account for Sandy C.'s moderate

  difficulties with concentration, persistence, or pace.

         As for Sandy C.'s RFC, the Court acknowledges that there are situations where "generic

  limitations, such as limiting a claimant to simple, repetitive tasks, may properly account for

  moderate limitations in concentration, persistence, and pace, so long as they adequately account

  for the claimant's demonstrated psychological symptoms found in the record." Urbanek v. Saul,

  796 Fed. App'x 910, 914 (7th Cir. 2019) (quotation and citation omitted). But this it not one of

  those situations. Here, there is a specific finding that Sandy C. "may have difficulty attending,

  concentrating, and completing simple tasks due to depressive and anxious difficulties." Given this

  finding, limiting Sandy C. to simple tasks – even with the additional limitations relating to no

  production paced or quota driven work, no interaction with the general public, and a static work

  environment – does not adequately account for her difficulties under the circumstances presented

  in this case. See Varga, 794 F.3d at 814.

         The Commissioner attempts to distinguish the cases relied upon by Sandy C., and also cites

  his own cases to support his argument. The Commissioner points to Jozefyk v. Berryhill, 923 F.3d

  492 (7th Cir. 2019), a case in which Sandy C.'s counsel was the claimant's counsel. There, the

  claimant argued that his RFC, which limited him to medium exertional work with several



                                                   13
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 14 of 16 PageID #: 1656




  limitations, did not account for his moderate limitations in concentration, persistence, or pace –

  including his less severe symptoms like fatigue, loss of energy, and difficulty with attention and

  concentration. Id. at 497. The Seventh Circuit found that the RFC was adequate because some of

  the claimant's symptoms were self-reported and not supported by the medical evidence, and

  because the evidence showed that the claimant's psychological limitations only surfaced when he

  was around others. Id. at 497-98. The Court finds Jozefyk distinguishable from this case. There,

  the conditions that the claimant sought to have accounted for in the RFC were supported by self-

  reports. Here, Sandy C.'s difficulty attending, concentrating, and completing simple tasks due to

  depressive and anxious difficulties is supported by Dr. Doup's findings, to which the ALJ gave

  great weight. Additionally, unlike in Jozefyk, the Commissioner has not pointed to any evidence

  suggesting that Sandy C.'s depressive and anxious difficulties only surface when she is around

  others. 5

          The Commissioner also argues that Varga is distinguishable because "[i]n Varga, the ALJ

  did not evaluate the Section I checkboxes of the state agency psychologist's mental [RFC]

  assessment and did not explain how the [RFC] assessment captured the claimant's moderate

  limitations." [Filing No. 12 at 11.] The Court finds this distinction inconsequential. The Seventh

  Circuit in Varga held that the ALJ was required to address all of the claimant's difficulties

  supported by the record in the RFC and in the hypothetical questions to the VE. 794 F.3d at 814.

  The holding in Varga was not limited to situations where the ALJ did not address the Section I

  checkboxes.


  5
    The Commissioner argues that, like the claimant in Jozefyk, Sandy C. has not "identified any
  specific, supported limits on mental functioning that were unreasonably omitted from the ALJ's
  decision." [Filing No. 12 at 10.] To the contrary, Sandy C. argues specifically that Dr. Doup's
  finding that she "may have difficulty attending, concentrating, and completing simple tasks due to
  depressive and anxious difficulties" is not accounted for in the RFC.

                                                 14
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 15 of 16 PageID #: 1657




          Finally, the cases the Commissioner relies upon do not support his argument that the RFC

  sufficiently accounted for Sandy C.'s limitations. The Commissioner argues that Parrott v. Astrue,

  493 Fed. App'x 801 (7th Cir. 2012), supports the ALJ's RFC in this case. There, the Seventh

  Circuit found, without discussion, that when the ALJ asked the VE to assume that the claimant

  could not perform complex tasks, he took into account the claimant's "concentration and pace

  limitation." Id. at 805. Here, the Court finds Varga and O'Connor-Spinner – both published

  decisions pre-dating Parrott, but relied upon in numerous cases decided after Parrott – more

  instructive.

          In another case relied upon by the Commissioner, Seamon v. Astrue, 364 Fed. App'x 243

  (7th Cir. 2010), the Seventh Circuit found that a limitation in social functioning was sufficiently

  addressed by restricting the claimant to "brief and superficial contact with the public," and a

  limitation in concentration, persistence, or pace was sufficiently addressed by a restriction of "no

  high production goals." Id. at 248. Significantly, Seamon was decided before Varga and

  O'Connor-Spinner. Additionally, the court in Seamon found that other evidence in the record

  outweighed evidence the claimant relied upon from a non-treating physician, which was "based

  on a limited examination and review of [the claimant's] medical history" and "deserve[d] little

  weight." Id. Here, the Commissioner does not contest the validity of the evidence supporting

  Sandy C.'s limitations in concentration, persistence, or pace.

          The Court finds that the ALJ erred by failing to account for Sandy C.'s moderate difficulties

  with concentration, persistence, or pace in his hypothetical questions to the VE, and in Sandy C.'s

  RFC. This error also requires remand.




                                                   15
Case 4:19-cv-00268-JMS-DML Document 15 Filed 08/07/20 Page 16 of 16 PageID #: 1658




                                                 IV.
                                            CONCLUSION

             For the reasons detailed herein, the Court VACATES the portion of the ALJ’s decision

  denying Sandy C. benefits from the date of her application (January 22, 2015) to her 55th birthday

  (March 7, 2019), and REMANDS this matter for further proceedings pursuant to 42 U.S.C. §

  1383(c)(3) and 42 U.S.C. § 405(g) (sentence four). On remand, for the period from Sandy C.'s

  application date (January 22, 2015) to Sandy C.'s 55th birthday (March 7, 2019), the ALJ must

  adequately account for Dr. Doup's findings and for Sandy C.'s moderate difficulties with

  concentration, persistence, or pace in both the hypothetical questions to the VE and in Sandy C.'s

  RFC. The Court AFFIRMS the portion of the ALJ's decision finding that Sandy C. is disabled as

  of her 55th birthday (March 7, 2019).




      Date: 8/7/2020




  Distribution via ECF only to all counsel of record




                                                 16
